PER CURIAM.
The most important question argued on this appeal is whether appellant stipulated for the case to be tried nonjury. However, despite an apparent misunderstanding on the part of the judge, our examination of the record reflects that appellant never made demand for a jury trial on his defenses to the lien foreclosure or on his counterclaim. Consequently, appellant’s reliance upon Hightower v. Bigoney, 156 So.2d 501 (Fla.1963), is misplaced.
Affirmed.
GRIMES, A.C.J., and FRANK and HALL, JJ., concur.